Citation Nr: 0120824	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung cancer 
including due to tobacco use during service.

2.  Entitlement to service connection for nicotine dependence 
acquired in service.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty service from February 1942 to 
February 1946.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied his claim of 
entitlement to service connection for lung cancer including 
due to tobacco use during service and entitlement to service 
connection for nicotine dependence acquired during service.

The Board notes that the veteran had originally claimed 
service connection for lung cancer as a residual of exposure 
to ionizing radiation in service.  This claim was denied in 
an October 1996 rating decision by the RO.  The veteran 
initiated an appeal of that decision; however, after the RO 
had issued a Statement of the Case (SOC) in January 1997, the 
veteran indicated that he did not wish to pursue his appeal 
of this issue; and in fact, he never submitted a substantive 
appeal to complete the appeal process on that claim.  Thus, 
that issue is not before the Board on appeal.  


REMAND

The RO denied the veteran's claim on the basis that he had 
failed to submit a "well grounded" claim.  However, while 
this appeal was pending, there was a significant change in 
the law.  In this regard, on November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126 (West Supp. 2001)), which affects a claim such 
as the instant one because it was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Veterans Appeals in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In light of the fact that the RO denied this claim 
on the basis that it was not well grounded, and for reasons 
set for below, the Board finds that additional development is 
needed to comply with the Veterans Claims Assistance Act of 
2000 (VCAA).

As noted, the RO denied the claim of entitlement to service 
connection for lung cancer to include as due to tobacco use 
in service and/or nicotine dependence acquired in service on 
the basis that it was not well grounded.  The RO explained 
that the veteran had failed to submit medical evidence that 
the condition was due to the use of tobacco products in 
service.  

The Board notes that there is currently some medical evidence 
that the veteran's claimed disability, lung cancer, is 
related to nicotine dependency albeit not necessarily 
specifically to the veteran's military service.  
Specifically, in a March 1998 letter, the veteran's private 
treating oncologist, Dr. J. R. Geurin, M.D., indicated that 
he had treated the veteran for squamous cell carcinoma of the 
lung since the summer of 1996, and further stated that "[i]t 
is well known that squamous cell carcinoma of the lung is 
strongly associated with a history of cigarette smoking. . . 
. In my opinion it is entirely plausible that [the veteran's] 
cancer is an effect that could have been caused by cigarette 
smoking."

The Board further notes that the veteran's actual treatment 
records from Dr. Geurin are not of record although the 
veteran, in his Notice of Disagreement submitted in May 1998, 
requested the VA to obtain these records.  Thus, the Board 
finds that the RO should attempt to obtain the private 
medical records of Dr. Geurin at the La Fortune Cancer Center 
of Tulsa, Oklahoma.  Furthermore, the veteran has informed 
the VA that another private treating physician, G. N. Plost 
of Tulsa Pulmonary Specialists, clearly stated to the veteran 
during an office visit in 1998, that the veteran's lung 
cancer was definitely related to his tobacco use.  Although 
Dr. Plost's medical records from 1996 and 1997 are of record, 
there are no treatment records from 1998.  The recently 
redefined duties to assist and notify in the VCAA encompass 
obtaining evidence, to include private medical records, 
adequately identified by the claimant, and notifying the 
claimant of such attempts.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when the VA has knowledge of relevant 
records, the Board must obtain these records before 
proceeding with the appeal).  

In addition, the veteran has not been provided a VA 
examination for this claimed condition.  The duty to assist 
in compensation cases encompasses providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Furthermore, such an examination or opinion is to be 
considered as being necessary when there is evidence of 
record as to current disability, and evidence that indicates 
that such current disability may be associated with the 
claimant's prior active service; but the claims file does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for a lung disorder 
since his discharge from service, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  Further, after 
obtaining any necessary authorization, 
the RO should contact the La Fortune 
Cancer Center, 1923 South Utica Avenue, 
Tulsa, Oklahoma 74104, and request copies 
of all actual treatment records relating 
to any treatment provided to the veteran 
from his initial visit to the present.  
The RO should also contact Tulsa 
Pulmonary Specialists, Inc., at 1725 E. 
19th Street, Suite 702, Tulsa Oklahoma 
74104, an request copies of all actual 
treatment records relating to any 
treatment provided to the veteran from 
August 1997 to the present. 

2.  Thereafter, the RO should afford the 
veteran VA examination(s) by an 
appropriate specialist(s) to determine 
the etiology of the veteran's lung 
cancer.  The claims file, a copy of this 
remand, and all clinical records obtained 
pursuant to this remand should be 
reviewed by an appropriate VA 
specialist(s).  The examiner(s) should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not that the veteran's claimed 
disability (lung cancer) is etiologically 
related to the veteran's chronic 
cigarette smoking.  If the answer to that 
question is in the affirmative, the 
examiner(s) should offer an opinion, 
based on a careful review of, and with 
references to the record, as to whether 
it is at least as likely as not that the 
veteran became nicotine dependent during 
his active service from 1942 to 1946.  
(With reference to the criteria for the 
determination of whether an individual is 
nicotine dependent, the examiner's 
attention is called to the criteria for a 
diagnosis of substance dependence in The 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.)  If 
so, the examiner should identify what 
contemporaneously recorded clinical 
evidence supports such a finding.  If is 
it determined that the veteran became 
nicotine dependent during service, the 
examiner(s) should opine whether smoking 
after service continued uninterrupted 
after service so that the disease was 
proximately due to nicotine dependence 
acquired in service.  If the reviewer(s) 
finds that the veteran did not become 
nicotine dependent during active service, 
then the examiner(s) should offer an 
opinion on the question of whether it is 
at least as likely as not that tobacco 
use during the veteran's active service 
from 1942 to 1946, as opposed to tobacco 
use before or after service caused the 
veteran's claimed disorder.  Finally, the 
examiner(s) should indicate whether the 
claimed disorder is otherwise 
etiologically related to the veteran's 
military service.

3.  After ensuring compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, the RO should 
then readjudicate the issue of the 
veteran's entitlement to service 
connection for lung cancer, to include as 
due to the veteran's use of tobacco in 
service or due to nicotine dependence 
acquired in service.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 

submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



